Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 2, 2006, convicting defendant, after a jury trial, of attempted murder in the second degree, robbery in the first degree (two counts), burglary in the first degree, robbery in the second degree (two counts), and criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 25 years to life, unanimously affirmed.
The court properly denied defendant’s requests for missing witness charges, since defendant did not establish prima facie entitlement to such charges with respect to any of the uncalled witnesses (see People v Gonzalez, 68 NY2d 424 [1986]). The victim’s stepson, who told the police he was asleep in a back bedroom during the robbery, was clearly not knowledgeable about any issue. The victim’s stepson’s former girlfriend was not under the People’s control for purposes of a missing witness charge, since she did not have any relationship with the victim or with the prosecution that would create an expectation that she would provide testimony favorable to the People (see People v Abelson, 27 AD3d 301 [2006]). In addition, there was no reason to believe that she had any knowledge of the identity of the assailants or any other material issue. There is no merit to defendant’s pro se claims regarding other uncalled witnesses, or any of his other pro se claims, including the constitutional components of those claims. Concur—Saxe, J.P., Gonzalez, Sweeny, Renwick and DeGrasse, JJ.